972 F.2d 346
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel CARPENTER, Plaintiff-Appellant,v.CHAMPION INTERNATIONAL CORPORATION, a foreign corporationDefendant-Appellee,Rust Engineering Company a foreign corporation;Harnischfeger Corporation, a foreign corporation Defendants.
No. 92-1761.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1992.

1
Before KEITH and BATCHELDER, Circuit Judges, and HOOD, District Judge.*

ORDER

2
On July 17, 1992, an order was entered in the present case directing the plaintiff to show cause why his appeal should not be dismissed for lack of appellate jurisdiction.   The plaintiff has not filed a response.   The plaintiff has claims which are still pending in the district court.   Absent certification for an interlocutory appeal under 28 U.S.C. § 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).


3
It is therefore ORDERED that this case is dismissed sua sponte for lack of jurisdiction.   Rule 9(b)(1), Local Rules of the Sixth Circuit.   This order is without prejudice to the plaintiff's right to perfect a timely appeal upon entry of final judgment.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation